By the Court
:—The section referred to does not ascertain what costs and charges are to be taxed, but leaves that to be determined by other acts. The act of June, 1799, Rev. Laws, 486, provides for the fees of the Attorney General on indictments, and enacts that the sums there mentioned are “ to be in full of the taxable costs and charges of the Attorney General.” No part of the ordinary fees allowed to an Attorney at law, and the sum of twelve dollars only, should be included in the taxation in favor of the prosecuting Attorney.